Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2019/0230581 A1 to Hwang et al. (hereinafter Hwang) in view of U.S. Pre-Grant Publication US 2020/0059861 (Provisional application 62/461,583) to Huang et al. (hereinafter Huang) in view of WIPO publication WO 2018/106006 to Kim et al. (hereinafter Kim) 

 	As to claims 1, 6 and 16, Hwang discloses a communication apparatus, comprising: 
		a receiver which, in operation: 
            receives, from an Access Point (AP), a Wake-up radio (WUR) operation element that indicates a WUR primary channel used by the AP for transmission of a first WUR PHY Protocol Data Unit (PPDU) including WUR Beacon frame (Hwang; Fig.7; [0155] shows and discloses a STA receiving wake up packet 1 from an AP that indicates WUR PPDU 720 that is transmitted on narrower band (i.e 4 MHz, 8MHz) (=WUR Channel). [0081] discloses WUR could be WUR beacon frame. Fig.7 shows WUR PPDU includes MAC header that indicates whether the frame is beacon frame); and 
 	a control circuitry, which is coupled to the receiver and which, in operation, control the receiver to receive, from the AP, a WUR Beacon frame on the WUR primary channel (Hwang; Fig.7; [0081] shows and discloses of receiving WUR beacon frame)
 	Hwang discloses of receiving WUR beacon frame, but fails to disclose receive, from the AP, a WUR Beacon frame on the first WUR channel according to a target WUR Beacon transmission time (TWBTT). However, Huang discloses
 	receive, from the AP, the first WUR PPDU a WUR Beacon frame on the WUR primary channel according to a target WUR Beacon transmission time (TWBTT) (Huang; Provisional application [0028] discloses of receiving WUR beacon frame according to TWBTT)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to reduce interference by sending beacon frame in a target time. 
 	Hwang-Huang discloses of sending plurality of WUR PPDU in the plurality of non-overlapping channels (Hwang; [0096]) which is also known in the technology and disclosed in IEEE 802.11ba (See Applicant’ Fig.2 and paragraph [0050] of pre-grant publication). Hwang-Huang also discloses of sending WUR wake up frame (See Hwang; [0081]). Hwang-Huang fails to explicitly discloses of sending a PPDU including WUR wake up frame. However, Kim discloses
 	receives, from an Access Point (AP) a WUR Mode element that indicates a WUR channel used by the AP for transmission of a second WUR PPDU including a WUR Wake-up frame, wherein the WUR primary channel is a different type of channel than the WUR channel, and a frequency domain of the WUR primary channel does not overlap with a frequency domain of the WUR channel (Kim; page 14, first paragraph; Fig.15; First three paragraphs; Fig.18-19 shows and discloses  WUR frame included in a WUR PPDU and further discloses that type field in the MAC header can indicate whether the corresponding WUR frame is a WUR beacon frame or a WAKE-UP frame. From the teachings of Hwang and KIM, plurality of PPDU includes plurality of WUR frames and header of the WUR frame for the first PPDU can indicate that the WUR frame is WUR beacon frame and header of the WUR frame for the second PPDU can indicate that the WUR frame is WUR wake-up frame. Since the first PPDU transmitted in the first channel includes WUR beacon frame and the second PPDU transmitted in the second channel includes WUR wake-up frame, therefore it is corresponding to primary or first channel is different than the second channel or WUR channel)        
 	receives the second WUR PPDU including the WUR Wake-up frames frame on the WUR channel (Kim; page 14, first paragraph; Fig.15; First three paragraphs; Fig.18-19 shows and discloses WUR frame included in a WUR PPDU and further discloses that type field in the MAC header can indicate whether the corresponding WUR frame is a WUR beacon or a WAKE-UP frame. From the teachings of Hwang and KIM, plurality of PPDU includes plurality of WUR frames and header of the WUR frame for the first PPDU can indicate that the WUR frame is WUR beacon frame and header of the WUR frame for the second PPDU can indicate that the WUR frame is WUR wake-up frame. Since the first PPDU transmitted in the first channel includes WUR beacon frame and the second PPDU transmitted in the second channel includes WUR wake-up frame, therefore it is corresponding to primary or first channel is different than the second channel or WUR channel) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to define a particular type of frame in the PPDU so that user can decide a transmission based on the type of frame. 
 
 	As to claims 2 and 7, the rejection of claim 1 as listed above is incorporated herein. In addition, Hwang-Huang-Kim discloses wherein the WUR operation element includes a WUR operating class field and a WUR channel field that together indicate the WUR primary channel (Hwang; Fig.7; [0095]; shows plurality of fields (i.e L-STF, L-LTF, L-SIG) in the 20 MHz channel. These fields correspond to class field and channel field)

	As to claims 3 and 8, the rejection of claim 1 as listed above is incorporated herein. In addition, Hwang-Huang-Kim discloses wherein the WUR operation element is included in at least one of a beacon frame and a probe response frame (Hwang; Fig.7; [0095]; [0155] shows and discloses operation element is included in the legacy preamble (=beacon frame)).

	As to claims 4, the rejection of claim 1 as listed above is incorporated herein. In addition, Hwang-Huang discloses wherein the WUR mode element includes a WUR operating class field and a WUR channel field that together indicate the WUR channel (Hwang; Fig.7; [0096]; shows plurality of fields (i.e WUR preamble, MAC-header, FCS etc.) in the 4 MHz channel. These fields correspond to class field and channel field)

	As to claims 5, the rejection of claim 1 as listed above is incorporated herein. In addition, Hwang-Huang-Kim discloses wherein, after receiving the first WUR PPDU including the WUR Beacon frame or in response to the first WUR PPDU including the WUR Beacon frame not being received within a determined time, the control circuitry, in operation, performs scanning of the WUR channel. (Hwang; [0106]; [0168]). 

 	As to claim 17, the rejection of claim 1 as listed above is incorporated herein. In addition, Hwang-Huang-Kim discloses wherein the receiver, in operation, does not receive the first WUR PPDU including the WUR Beacon frame on the WUR channel, and does not receive the second WUR PPDU including the WUR Wake-up frame on the WUR primary channel (Kim; page 14, first paragraph; Fig.15; First three paragraphs; Fig.18-19 shows and discloses  WUR frame included in a WUR PPDU and further discloses that type field in the MAC header can indicate whether the corresponding WUR frame is a WUR beacon frame or a WAKE-UP frame. From the teachings of Hwang and KIM, plurality of PPDU includes plurality of WUR frames and header of the WUR frame for the first PPDU can indicate that the WUR frame is WUR beacon frame and header of the WUR frame for the second PPDU can indicate that the WUR frame is WUR wake-up frame. Since the first PPDU transmitted in the first channel includes WUR beacon frame and the second PPDU transmitted in the second channel includes WUR wake-up frame, therefore it is corresponding to primary or first channel is different than the second channel or WUR channel).

 	As to claim 18, the rejection of claim 6 as listed above is incorporated herein. In addition, Hwang-Huang-Kim discloses wherein the signal generation circuitry, in operation, assigns the WUR channel to a communication apparatus, and the transmitter, in operation, does not transmit, to the communication apparatus, the first WUR PPDU including the WUR Beacon frame on the assigned WUR channel, and does not transmit the second WUR PPDU including the WUR Wake-up frame to the communication apparatus on the WUR primary channel (Kim; page 14, first paragraph; Fig.15; First three paragraphs; Fig.18-19 shows and discloses  WUR frame included in a WUR PPDU and further discloses that type field in the MAC header can indicate whether the corresponding WUR frame is a WUR beacon frame or a WAKE-UP frame. From the teachings of Hwang and KIM, plurality of PPDU includes plurality of WUR frames and header of the WUR frame for the first PPDU can indicate that the WUR frame is WUR beacon frame and header of the WUR frame for the second PPDU can indicate that the WUR frame is WUR wake-up frame. Since the first PPDU transmitted in the first channel includes WUR beacon frame and the second PPDU transmitted in the second channel includes WUR wake-up frame, therefore it is corresponding to primary or first channel is different than the second channel or WUR channel).

4.	Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2019/0230581 A1 to Hwang et al. (hereinafter Hwang) in view of U.S. Pre-Grant Publication US 2020/0059861 (Provisional application 62/461,583) to Huang et al. (hereinafter Huang) in view of WIPO publication WO 2018/106006 to Kim et al. (hereinafter Kim) in view of U.S. Pre-Grant Publication US 2019/0289549 to Lim et al. (hereinafter Lim)

	As to claims 9, Hwang-Huang-Kim discloses WUR, but fails to disclose WUR PDU is one of 40 MHz or 80 MHz. However, Lim discloses 
 	wherein the second WUR PPDU is a WUR Frequency Division Multiple Access (FDMA) PHY Protocol Data Unit (PPDU) including the WUR Wake-up frame, wherein the WUR FDMA PPDU is one of a 40 MHz WUR FDMA PPDU, an 80 MHz WUR FDMA PPDU, or an 80 MHz preamble punctured WUR FDMA PPDU (Lim; [0151]; [0178] discloses WUR PPDU is 40 MHz and FDMA PPDU. Here Lim is applied for the 1st alternative). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use a particular frequency band and thus use the limited resources in an effective way 

	As to claims 10, the rejection of claim 9 as listed above is incorporated herein. In addition, Hwang-Huang-Kim -Lim discloses wherein the WUR FDMA PPDU carries, on the WUR channel, the first frame addressed to a communication apparatus and carries, on the WUR primary channel, a null signal (Lim; [0184]).

	As to claims 11, the rejection of claim 9 as listed above is incorporated herein. In addition, Hwang-Huang-Kim -Lim discloses wherein the null signal is a WUR frame (Lim; [0184])

	As to claims 12, the rejection of claim 9 as listed above is incorporated herein. In addition, Hwang-Huang-Kim -Lim discloses herein the null signal is padding (Lim; [0107]; [0184])

	As to claims 13, the rejection of claim 9 as listed above is incorporated herein. In addition, Hwang-Huang-Kim -Lim discloses wherein the WUR FDMA PPDU carries a broadcast WUR frame both on the  WUR primary channel and on the WUR channel (Hwang; [0097]; [0124]; [0155]).

	As to claims 14, the rejection of claim 9 as listed above is incorporated herein. In addition, Hwang-Huang-Kim -Lim discloses wherein during transmission of the 80 MHz preamble punctured WUR FDMA PPDU, if the second WUR channel is not idle or the access point does not have a pending WUR frame intended for a communication apparatus listening on the second WUR channel, nothing is transmitted on the second WUR channel (Lim; [0151]; [0178] discloses WUR PPDU is 40 MHz and FDMA PPDU. Claim 14 is dependent on claim 9 and in claim 9, there are three alternative. Here Lim is applied for the 1st alternative).

	As to claims 15, the rejection of claim 9 as listed above is incorporated herein. In addition, Hwang-Huang-Kim -Lim discloses wherein the transmitter transmits the WUR FDMA PPDU including the WUR Wake-up frame on a wide-band channel that includes the WUR primary channel and WUR channel (Hwang; Fig.7; [0095]-[0096]; [0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478